 STATE MECHANICAL CONSTRUCTORS, INC.547StateMechanical Constructors,Inc.andJames Hart-mann.Case 21-CA-9666October 6, 1971DECISION AND ORDERBy CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn May 5, 1971, Trial Examiner Maurice Alexan-dre issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copyof the Trial Examiner's Decision attached hereto. TheTrial Examiner further found that Respondent hadnot violated the Act in other respects alleged in thecomplaint, and recommended that such allegations bedismissed. Thereafter, Respondent filed exceptions tothe Trial Examiner's Decision with a brief in supportthereof and the General Counsel filed cross-excep-tions and a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatStateMechanical Constructors, Inc.,Hawthorne,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.CHAIRMAN MILLER, dissenting:My colleagues find in agreement with the TrialExaminer that Respondent's reasons for selectingHartmann for layoff were insubstantial and pretextu-al. I cannot agree.The evidence of discriminatory motivation amountsto little more than the fact that the selection was madeshortly after Hartmann testified in a Board proceed-ing. This timing is sufficient to create a suspicion, butis refuted by the weight of the evidence. That evidenceshows that Hartmann was one of six employees whocould have been selected for a layoff that waseconomically necessary. Throughout the entire courseof the job, the employees had worked in teams of two.The selection of any other employee for layoff wouldhave required splitting two of the established teams,whereas Hartmann's layoff required breaking up onlyone team. In these circumstances, the record issufficient, in my view, to refute the suspicion createdby the timing, and no 8(a)(4) violation has beenestablished.TRIALEXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in Los Angeles, California, on February 23 and 26,1971, upon a complaint issued on December 15, 1970,1alleging that Respondent had violated Section 8(a)(1), (3),and (4) of the National Labor Relations Act, as amended,by discharging James Hartmann. In its answer, Respondentdenied commission of the unfair labor practices alleged.Upon the entire record, my observation of the witnesses,and the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent has admitted the following allegations of thecomplaint:2.(a) Respondent is a California corporation engagedin the installation of plumbing, heating, and air-conditioning systems with its main office at 12619 SouthDaphineAvenue,Hawthorne,California,and isengaged in such installation at the construction site oftheCriminal Courts Building located at Temple andSpring Streets, Los Angeles, California.(b) In connection with its operations descnbedabove, Respondent, during the past 12 months, whichperiod is representative, has purchased and receiveddirectly from outside the State of California goods,products, and materials valued in excess of $50,000.3.Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.I find the facts to be as admitted, and that Respondent is,and at all times material has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11.THE UNFAIR LABOR PRACTICESJames Hartmann was first employed by Respondent onApril 13, 1970,2 as a pipefitter at one of its constructionIBased on a charge filedon November 23, 1970, by JamesHartmann2All dates referredto hereafterrelate to 1970unless otherwise stated.193 NLRB No. 80 548DECISIONSOF NATIONALLABOR RELATIONS BOARDprojects, commonly referred to as the Criminal CourtsBuilding.On June 5, Respondent discharged Hartmann,who then filed an unfair labor practice charge asserting thathisdischargewas unlawful.Respondent reemployedHartmann on October 20 at the construction site of ahospital.A complaint based on the said charge having beenissued,a hearing was held before Trial Examiner Piper inCase 21-CA-9322 on November 17 and 18, at which timeHartmann gave testimony in support of the complaint. Aspointed out in Respondent's brief(p. 4), Respondent tookthe position that the discharge was motivatedby poor workperformance,whereas the General Counsel contended thatthe true reason was that Hartmann,who had beenappointed job steward by the Union,3 had prosecutedcertain employee grievances.Hartmann did not work onNovember 17 and 18.He returned to work on the morningofNovember 19; and, at or about 1:30 p.m. that day,Foreman Patrick notified Hartmann that he was laid offand gave him his final check.The General Counsel contends that Hartmann wasdischarged because he filed the charge and gave testimony,and hence that the discharge was unlawful. Respondentcontends that business conditions required a reduction inforce and that Hartmann's selection for layoff was whollyunrelated to his charge or testimony.For the reasons notedbelow,Ifind that Respondent unlawfully terminatedHartmann's employment.Hartmann testified that Huffman,Respondent's publicrelations consultant and an admitted agent and supervisor,on several occasions offered benefits to Hartmann toinduce him to withdraw his charge,and threatened himwith reprisals if he refused. Thus, shortly after October 20,Huffman informed Hartmann that Respondent had muchwork, stated that he could stay with Respondent for quite awhile,and advised him to withdraw the charge.Hartmannrefused.Three or four days later, Huffman askedHartmann whether he had reconsidered his decision andonce more advised him to withdraw the charge.Again,Hartmann refused. On or about October 29, Huffman toldHartmann that he was being transferred from the hospitalproject where he was then working to the Criminal CourtsBuilding project, where he had been employed at the timeof his discharge on June 5. Huffman repeated his remarksmade shortly after October 20, but Hartmann for the thirdtime refused to withdraw his charge.Hartmann was transferred to the Criminal CourtsBuildingon November 2. On the same day HuffmanremindedHartmann that another 3 years of activeemployment would"wind up"his pension credits, statedthat "there was a hard way to do it and an easy way to doit," and suggested that the easy way would be to withdrawhis charge.Hartmann refused,stating that he felt that he"had restitution coming."Two or three days later,Huffmaninvited Hartmann to join him for lunch.During lunch, herepeated what he had said on November 2, asked whetherHartmann had reconsidered his decision, and pointed outthat other contractors were aware of his charge and thatword of that kind got around.Huffman asked whatHartmann wanted in return for withdrawing his charge.Hartmann replied that the equitable solution was to payhim restitution for the 60 days of worktime that he had lost.On November 16, the day before the hearing onHartmann's charge,Huffman asked Hartmann whether hewould accept $1,000 to withdraw his charge, adding that hethought that Respondent's president,Weinberger, wouldaccept Huffman'srecommendation of such a proposal.Hartmann refused.Huffman admitted that he talked to Hartmann four orfive times,but testified that only three of their conversa-tions involved the latter's charge:on October 29, at lunchon November 2, and on the day before the hearing ofNovember 17. AccordingtoHuffman,he went to seeHartmann on October 29 at Weinberger'srequest toarrange for the transfer to the Criminal Courts Building.Hartmann asked whether Respondent was offering him afinancial settlement,and Huffman replied that he had noauthority to do so. With regard to their conversation onNovember 2, Huffman testified:"Iasked Mr.Hartmann ifhe would go to lunch with me. I wanted to talk to him." Hethen testified that at lunch Hartmann asked whetherRespondent was ready to settle;that Huffman replied thatsettlement had not been discussed with him;thatHart-mann asked his opinion;thatHuffman advised him as afriend to drop the charge but stated that he could do as hepleased;and that Hartmann refused because he thought hewas entitled to compensation for the worktime that he hadlost.Huffman testified that, on November 16, he offered torecommend a $1,000 settlement to Weinberger; thatHartmann declined, stating that he felt he had more moneydue him;and that Huffman stated that Hartmann could doas he pleased.Icredit Hartmann's version.He testified in a straightfor-ward manner.His testimony was corroboratedin part byHuffman. And Huffman failed to explain why he wanted totalk to Hartmann on the day he invited the latter to joinhim for lunch.The likelyinference is that Huffman soughtout Hartmann to discuss the charge.Iconclude and findthat,although Huffman ultimately suggested the possibilityof settlement during his final conversation with Hartmann,he attempted during their prior conversations to obtain awithdrawal of the charge by means of indirect threats ofreprisaland by dangling the possibility of continuedemployment for Hartmann.On November 19, the day Hartmann returned to workfollowing his absence to testify, he was terminated, andHuffman's implied threat became a reality. I am notpersuaded by Patrick's vague testimonythat the possibilityof a layoff had theretofore been mentioned to Hartmann.Nor do I believe that Patrick had decided on November 15to lay Hartmann off or, indeed, that he made the finaldecision.The recordcontains evidence that a reduction inforce was economically justified on November 19, and thatPatrick and General Foreman McWilliams had had somegeneral conversations about the status of the work on theproject prior to that date. However, Patrick gave equivocaltestimony as to the date on which he assertedly decided thata layoff was necessary. The record indicates that he did nothave authority to decide such a date or how many men3United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, Local UnionNo 250 STATE MECHANICAL CONSTRUCTORS, INC.should be let go. It was not until November 19 that Patrickdiscussed with McWilliams the specifics of the need for alayoff, its timing, and the number of employees to beaffected.At that time, Patrick threatened to resign ifMcWilliams did not agree to terminate Hartmann ratherthan someone else. In his testimony relating to theconversation with Patrick, which led to the selection ofHartmann for termination, McWilliams stated severaltimes that "we" made the decision I am convinced and findthat it was McWilliams who selected Hartmann.In addition, McWilliams and Patrick gave contradictorytestimony as to whether they discussed the hearing in Case21-CA-9322 with each other both prior to and afterHartmann's layoff. I find that they discussed the hearingbefore the termination; and that McWilliams, who hadtestified at that hearing, admittedly told Patrick that he feltthat Hartmann had been discharged for cause on June 5. Inthe circumstances, it was entirely natural that Hartmann'spursuit of Board process should fortify McWilliams' viewthat Hartmann was an undesirable employee.Finally,Respondent has failed to provide a satisfactoryexplanation for terminating Hartmann. On November 19,Patrick's crew consisted of three two-man teams: KellyGruber, a pipefitter, who worked with Ron Tripp, a welder;Ed Zadel, a pipefitter and the job steward, who workedwith Bob Ackerman, a welder, and Hartmann, who wasemployed as a pipefitter and worked with Mike Auten, anapprentice.4McWilliams and Patrick testified that thereason for selecting Hartmann for layoff was that, as jobsteward, Zadel would normally be the last to go; that theydid not wish to let Gruber go because he and Tripp hadworked well together for many months; that they could notlayAuten off because the collective-bargaining contractrequired retentionofone apprentice for each fivejourneymen employed; and that Hartmann was thus thelogical choice. Patrick added that he knew Gruber's family;thatGruber had just completed his apprentice program,had a young child, and was heavily in debt; and thatPatrick felt sorry for Gruber and knew that Hartmann wascapable of finding other work. The record shows, however,that Hartmann was a certified welder, and Respondent hasnot persuasively explained why it preferred to retainAckerman rather than Hartmann as a welder. According toMcWilliams, Patrick stated to him that he did not wish toseparate Zadel and Ackerman because they worked welltogether. But neither Patrick nor McWilliams testified thatthiswas one of the reasons for selecting Hartmann. Inaddition, considering the vague, inconsistent, and conflict-ing nature of the testimony given by McWilliams andPatrick, I have little confidence in the reliability of theirtestimony concerning the reason for letting Hartmann go. Iaccordingly reject as pretextual the explanation given byRespondent for terminating Hartmann. As a consequence,themotive for his termination remains unexplained byRespondent.Assuming that a layoff was economically justified, I findon the entire record that the reason for the termination of4Patrick testified"There is no seniority [under the collective-bargaining contract IAt least I don't see any " No claim is made by theGeneral Counsel that Respondent should have followed seniority549Hartmann was the fact that he had filed a charge andtestified in support of the complaint in Case 21-CA-9322.5I therefore find that the termination violated Section 8(a)(4)and (1) of the Act. I further find that the record fails toestablish the allegation of the complaint that Respondentdischarged Hartmann "because he joined and assisted theUnion or engaged in other union activity or protectedconcerted activity for the purpose of collective bargainingor other mutual aid or protection." Cf.V & H Industries,Inc,179 NLRB No. 112.CONCLUSIONS OF LAW1.By terminating Hartmann on November 19, 1970,because he filed a charge and testified under the Act,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(4) and (1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The record fails to establish that Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it cease and desisttherefrom, and that it take certain affirmative action whichIfind necessary to remedy and remove the effects of theunfair labor practices and to effectuate the policies of theAct.As noted, Respondent may have been justified, foreconomic reasons, in laying off an employee on November19.Although it is possible that Hartmann might have beenselected for layoff even if Respondent had not utilized anunlawful criterion, the record furnishes no basis forresolving that issue. Under the circumstances, I recommendthat Respondent be ordered to offer Hartmann immediateand full reinstatement to the position which he held at thetime of his termination or to a substantially equivalentposition at the Criminal Courts Building or any otherconstruction project in which Respondent is engaged,without prejudice to any of his employment rights orprivileges. In the event that there is insufficient work forHartmann on any such projects, Respondent shall dismiss,ifnecessary, an employee hired subsequent to the date ofHartmann's termination. I further recommend that Res-pondent make Hartmann whole for any loss of earningssuffered because of the discrimination against him bypaying to him a sum of money equal to that which he wouldhave been paid by Respondent from the date of histermination to the date on which Respondent offersreinstatement as aforesaid, less his net earnings, if any,during the said period. The loss of earnings under the orderrecommended shall be computed in the manner set forth inF.W Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,5In so finding,Iplace no reliance on, and decline to take official noticeof, the Trial Examiner's unfair labor practice findings in that caseDuplanCorporation,184 NLRB No 75. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended. 6ORDERRespondent, StateMechanical Constructors, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against employees because they filedan unfair labor practice charge or gave testimony under theAct.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of any rightguaranteed in Section 7 of the Act2.Take the following affirmative action-(a)Offer to James Hartmann immediate and fullreinstatement to his former or substantially equivalentposition, and make him whole for any loss of earnings hemay have suffered by reason of Respondent's discrimina-tion against him, in the manner set forth in the sectionherein entitled "The Remedy."(b)Notify the above-named employee, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and make available to the Board or itsagents, on request, for examination and copying, all payrollrecords and reports, and all other records necessary toanalyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(d) Post at its construction project known as the CriminalCourts Building, in places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix." 7 Copies of said notice on forms provided bythe Regional Director for Region 21, after being signed by arepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained for 60consecutive days thereafter in conspicuous places. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith.86 In the event no exceptions are filed as provided by Section 102 46 oftheRules andRegulations of the National LaborRelationsBoard, thefindings,conclusions, and recommended Order herein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes7In the event that the Board's Orderis enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board "N In the event that thisrecommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegionalDirector for Region 21, in writing, within 20 daysfrom the date of this Order,what steps have been takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTheNationalLaborRelationsAct gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protection andTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT discnminate against employeesbecause they filed an unfair labor practice charge orgave testimony under the Act.WE WILL offer to take back James Hartmann to hisold job or to an equivalent job, and pay him for all thewages he lost because of the unlawful discriminationagainst him.STATE MECHANICALCONSTRUCTORS, INC.(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board's Office,EasternColumbia Building, 849 South Broadway, LosAngeles, California 90014, Telephone 688-5254.